Citation Nr: 0940053	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-40 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 
1983.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2005 rating determination by the above, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, nor 
did he serve along the demilitarized zone (DMZ) in Korea 
during the period from April 1968 through July 1969.

2.  The Veteran died in October 2004 as a result of 
metastatic cancer to the skeleton and brain and 
adenocarcinoma of the lung.  The other significant condition 
contributing to the cause of death was chronic obstructive 
pulmonary disease.

3.  During the Veteran's lifetime, service connection was not 
in effect for any disability, however he had an unadjudicated 
claim pending at the time of his death.  

4.  It has not been shown, by credible competent evidence, 
that the Veteran's metastatic lung cancer was present in 
service, including due to claimed Agent Orange exposure.  
Metastatic lung cancer was first medically shown many years 
after service, at a time too remote to be reasonably related 
to service. 

5.  The appellant's claim for accrued benefits was received 
in November 2004, less than one year after the Veteran's 
death.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred due to 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5121 (West 
2002); 38 C.F.R. §§ 3.160(c), 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations - Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
cancer becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including prostate cancer, shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

In addition, the United States Department of Defense 
("DoD") has confirmed that Agent Orange was used from April 
1968 through July 1969 along the demilitarized zone ("DMZ") 
in Korea.  DoD defoliated the fields of fire between the 
front line defensive positions and the south barrier fence.  
If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DoD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2009) will apply.  See MR21- 
1MR, Part VI, Chapter 2, Section B.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).


Factual Background and Analysis

The appellant contends that the Veteran developed lung cancer 
as the result of his exposure to Agent Orange while stationed 
in Korea.  

The Veteran's service treatment records (STRs) are negative 
for complaints or symptoms suggestive of a chronic 
respiratory disorder or lung cancer.  

Post-service medical records show the Veteran was initially 
diagnosed with malignant carcinoma to the subcutaneous 
tissues in December 2003, 22 years after his separation from 
active duty in 1983.  In January 2004, he was diagnosed and 
treated for Stage IV non-small-cell lung cancer with 
mestastasis to the subcutaneous tissues, the liver, and 
skeleton.  

The Veteran died in October 2004, at the age of 48.  
According to the certificate of death, the immediate cause of 
his death was metastatic cancer to the skeleton and brain and 
adenocarcinoma of the lung.  Chronic obstructive pulmonary 
disease was identified as another significant condition 
contributing to death, but not resulting in its underlying 
cause.  

A review of the claims folder indicates that the Veteran was 
not service connected for any disability at the time of his 
death.  However, lung cancer is among the disabilities which 
have been associated with exposure to herbicides such as 
Agent Orange.  38 C.F.R. § 3.309(e).  Here, the Veteran's 
service personnel records show he served in Korea from 
November 1981 to October 1982, well after the use of Agent 
Orange in Korea was ended in 1969.

Additionally, in a March 2006 Informal Conference Report, the 
DRO (Decision Review Officer) noted that although the Veteran 
served in Korea, he did not even enter service until 1978 and 
that the spraying of Agent Orange along the DMZ in Korea was 
discontinued in 1969 almost 10 years earlier.  The DRO did 
not concede Agent Orange exposure.  In this case the Veteran 
did serve in Korea, but does not fall within the requisite 
service period.  Thus, while he has been diagnosed with a 
disease listed at § 3.309(e) (lung cancer), he is not 
entitled to the presumption that it was incurred in or 
aggravated by service on the basis of exposure to an 
herbicide agent during service in Korea.

Nevertheless, even if a Veteran is found not to be entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

With regard to whether the evidence establishes a direct 
connection between the Veteran's service and his development 
of lung cancer, as noted previously, there is no competent 
evidence that metastatic lung cancer or any of the conditions 
listed on his death certificate were manifested in service, 
so as to establish service connection based on onset or 
aggravation in service.  Furthermore, since the initial 
diagnosis of cancer occurred in 2003, 20 years after 
separation from service, it is impossible to grant service 
connection on the basis of the manifestation of a chronic 
disability within one year after separation from service.  38 
C.F.R. §§ 3.307 and 3.309.  

The appellant has also submitted several medical opinions in 
support of her claim.  The first is a November 2004 statement 
from the Veteran's oncologist noting that the Veteran had 
significant exposure to Agent Orange as a result of his 
service in the Vietnam War.  He concluded that it was as 
likely as not that the Veteran's lung cancer was associated 
with this exposure.  

In a similar opinion dated in April 2006, a second physician 
noted that the Veteran died from lung cancer and that during 
his tour of duty in the Armed Forces he reported exposure to 
toxic chemicals, including Agent Orange.  The physician 
opined that this exposure may have been causally related to 
the Veteran's lung cancer and certainly represented an 
exacerbating risk factor.  

In a third medical opinion, dated in March 2006, the 
Veteran's oncologist stated that the Veteran was exposed to 
Agent Orange during his military service in both Korea and 
Vietnam, which probably contributed to the development of his 
lung cancer.  He opined that since this chemical was shown to 
cause several solid tumor cancers, including lung cancer, it 
was partially the cause of the Veteran's underlying cancer.

Although these private medical opinions support the 
appellant's contention that the Veteran developed lung cancer 
as a result of Agent Orange exposure during military service, 
it does not appear that the examiners considered all of the 
relevant evidence concerning this appeal, particularly the 
fact that the Veteran's period of overseas service in Korea 
was in the early 1980s more than 10 years after the use of 
Agent Orange was discontinued.  Moreover, the Veteran did not 
serve in Vietnam at all.  Therefore to the extent that these 
medical opinions rely on the belief that he was exposed to 
Agent Orange during his service in Korea or Vietnam, they are 
clearly based upon consideration of an inaccurate and/or 
incomplete history without probative supporting rationale.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis and purported relationship to service is only as 
good and credible as the history on which it is predicated).  
While not discounted entirely, the private medical opinions 
are entitled to minimal, if any, probative weight in the face 
of the remaining evidentiary record.  The Board must conclude 
that there is no basis for service connection for the cause 
of the Veteran's death on a direct basis.  38 C.F.R. §§ 
3.303, 3.312.

The only other evidence submitted in support of the claim 
consists of the appellant's testimony given at her April 2006 
RO hearing.  She essentially reiterated previously submitted 
information consistent with history and complaints made 
during the course of this appeal.  Despite the evidence of 
record, it is clear she strongly believes there is a positive 
association between the Veteran's lung cancer and herbicide 
exposure during his military service in Korea.  The appellant 
essentially contends that although her husband served in 
Korea after the spraying of Agent Orange on the DMZ was 
discontinued, she believed that the spray lingered on the 
land.  Because her husband duties as a wire system installer 
placed him out in the field, she was sure he came in contact 
with the residuals of Agent Orange enough to cause his 
cancer.

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
service.  Nevertheless, in this case she has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the Veteran's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is very sympathetic to the appellant's loss of her 
husband, the Veteran, but, for the foregoing reasons the 
preponderance of the evidence is against the claim for 
service connection and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  


Pertinent Statutes and Regulations - Accrued Benefits

The appellant seeks service connection for lung cancer for 
the purpose of receiving accrued benefits.  

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  A claim for such benefits must be filed within 
one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  38 
C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 
(1993).

Factual Background and Analysis

The Veteran filed a claim for entitlement to service 
connection for lung cancer in September 2004.  He died in 
October 2004 before the claim could be fully developed or 
properly adjudicated.  Therefore, because the claim was not 
"finally adjudicated" at the time of death, it was still 
"pending" for purposes of the regulations.  In November 
2004, the appellant submitted a claim for accrued benefits, 
well within one year of the Veteran's death.  As such, the 
Board will consider the merits of the claim for service 
connection for lung cancer based on the evidence of record at 
the time of the Veteran's death.  

Similar to the analysis of the cause of death claim, the 
evidence does not support an award of service connection for 
lung cancer on a direct or presumptive basis, for accrued 
benefits purposes.  Evidence in the file at the date of 
Veteran's death in October 2004, included STRs which were 
negative for any respiratory abnormality or symptoms 
suggestive of lung cancer.  Also, as previously determined, 
because the Veteran did not serve in Korea during the 
requisite time frame, the presumption of herbicide exposure 
does not apply.  In addition, there is no objective post-
service evidence that lung cancer manifested to a compensable 
degree within one year of the Veteran's separation from 
military service.  

Submitted with the appellant's claim were private medical 
opinions dated in November 2004, March 2006, and April 2006 
that regarding the relationship between the Veteran's lung 
cancer and service.  However, these opinions, discussed in 
detail above, cannot be considered in granting service 
connection because they were not of record at the time of the 
Veteran's death in October 2004.  As such, service connection 
cannot be granted on either a presumptive basis, as a result 
of in-service exposure to herbicides, or on a direct basis.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A December 2004 letter notified the appellant of what 
information and evidence must be submitted to substantiate 
the claims.  The letter indicated that in order to 
substantiate a claim for cause of death, the evidence needs 
to show that the Veteran died from a service related injury 
or disease.  In this case, the Board finds that the 
requirements of Hupp are not applicable, as the Veteran had 
no service-connected disability in effect prior to his 
demise.  Thus, the Board concludes that all required notice 
has been given to the appellant.  The appellant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the service treatment 
records and post-service VA and private medical records.  The 
Board also notes that VA has not obtained a medical opinion 
to determine whether the cause of the veteran's death was due 
to military service.  However, since the medical evidence of 
record goes against the appellant's claim, a remand for an 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist her 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim for accrued benefits is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


